[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                     ORDER RE CUSTODY PENDENTE LITE  AND VISITATION PENDENTE LITE
The court enters the following orders:
1. Sole custody of the minor children is awarded to the defendant mother.
2. The plaintiff father is awarded visitation with the minor children every other Friday from 4:30 p.m. to 3:00 p.m. alternating with every other Saturday from 9:00 a.m. to 7:00 p.m. The plaintiff father is responsible for picking up and dropping off the children at the defendant's residence or at some other location that the parties may agree upon.
3. The plaintiff father shall have visitation with the children the day after Thanksgiving Day from 9:00 a.m. to 7:00 p.m. CT Page 12253
4. The plaintiff father shall have visitation with the children on Christmas Day from 8:00 a.m. to 1:00 p.m.
5. The plaintiff father shall not take or report any minor child to any police department, DCF or any other governmental or investigatory agency unless there is a factual basis for believing that such involvement is in the best interest of such child.
 SUPPORT ORDER
The plaintiff is ordered to pay the defendant as child support the sum of $8.00 per week. He is also to pay 6% of the unreimbursed medical expenses and 6% of the qualified child care costs.
                       ORDER RE PLAINTIFF'S MOTION  FOR RESTRAINING ORDER DATED SEPTEMBER 13, 2000
The plaintiff in this motion alleges that his step-son has been extremely violent with the plaintiff's children who are issue of the marriage in a number of respects. The court finds that all of those allegations at best are not credible. The motion for restraining order is accordingly denied.
AXELROD, J.